WilsoN, Judge:
These appeals for reappraisement have been submitted for decision upon tbe following stipulation of counsel for tbe parties hereto:
IT IS STIPULATED AND AGREED by and between the respective parties hereto, subject to the approval of the Court, that the merchandise covered by the Appeals to Reappraisement enumerated above consists of electric bulbs imported from Japan.
IT IS FURTHER STIPULATED AND AGREED that the market value or the price at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan in the usual wholesale quantity and in tbe ordinary course of trade for export to the United Stated including the costs of containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise ready for shipment to the United States equals the appraised value less 7% covering the item of buying commission. There was no higher foreign value for such or similar merchandise herein at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that the Appeals to Re-appraisement enumerated above may be submitted for decision on the foregoing stipulation.
On tbe agreed facts I find tbe export value, as that value is defined in section 402 (d) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of tbe mercbandise bere involved, and that sucb values were tbe appraised values, less 7 per centum covering the items of buying commission.
Judgment will be entered accordingly.